Citation Nr: 0612709	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-11 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The propriety of an initial noncompensable (zero percent) 
disability rating assigned for bilateral hearing loss.

2. The propriety of an initial noncompensable (zero percent) 
disability rating assigned for bilateral otitis media. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from July 1981 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In the June 2002 rating decision, the RO granted the claims 
of entitlement to service connection for bilateral otitis 
media, and entitlement to service connection for bilateral 
hearing loss, claimed as secondary to otitis media.  A 
noncompensable rating was assigned for both disabilities, 
effective June 1995.

During the appeal, the Board remanded the case in April 2004 
for further development, and again in January 2006 in order 
to provide the veteran a requested personal hearing.  In a 
March 2006 video-conference hearing, the veteran testified 
about her claims before the undersigned Veterans Law Judge.

The Board observes that at the March 2006 video-conference 
hearing, the veteran testified that due to the ear infection 
in service, that she had bone loss, involving the incus and 
stapes.  During recent VA examination in September 2005, the 
examiner made a diagnosis that the veteran had bilateral 
tinnitus and dizziness secondary to bilateral chronic otitis 
media.  VA has a duty to adjudicate all claims reasonably 
raised by the record.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  The 
Board finds that the record raises a claim for service 
connection for tinnitus and dizziness, secondary to the 
service-connected bilateral otitis media; and that the 
veteran has raised a claim for service connection for bone 
loss involving the incus and stapes.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
II hearing loss in the left ear.
 
3.  For the period from June 21, 1995 to September 28, 2001, 
the veteran's bilateral otitis media disorder was productive 
of suppuration or aural polyps involving the right ear. 

4.  For the period from September 29, 2001, the veteran's 
bilateral otitis media disorder is not productive of 
suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met or approximated. 38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6100 (2005).

2.  From June 21, 1995 to September 28, 2001, the criteria 
for a 10 percent disability evaluation for bilateral otitis 
media have been met. 38 U.S.C.A. §§ 1155, 5103 (West 2002); 
38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6200 (2005).

3.  From September 29, 2001, the criteria for a compensable 
disability evaluation for bilateral otitis media have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103 (West 
2002); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, the claim arises from an June 2002 rating 
decision in which service connection was granted and initial 
ratings were assigned.  The veteran appealed from that 
decision as to the initial ratings assigned.  The veteran was 
not notified prior to that decision of the types of evidence 
needed to substantiate the claim of entitlement to service 
connection.  The appealed claim here pertains to the initial 
ratings assigned.  In letters sent to the veteran in October 
2002, March 2005, and August 2005, the veteran was notified 
of the types of evidence needed in order to substantiate her 
claim of entitlement to an initial evaluation in excess of 
that assigned for her service-connected disabilities, as well 
as the types of evidence VA would assist her in obtaining.  
In addition, the veteran was informed of her responsibility 
to identify, or submit directly to VA medical evidence that 
shows that the condition has gotten worse; and was notified 
of general rating considerations.  

The RO further asked the veteran to submit any evidence in 
her possession that pertains to her claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
after VCAA-compliant notice was sent to the veteran, the 
claim was followed by readjudication.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements, as well as any defect related to not 
providing a single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim for a higher initial rating for the 
veteran's service-connected bilateral hearing loss and 
bilateral otitis media.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consist of the veteran's service personnel and 
medical records, post service medical records, reports of VA 
examinations in connection with her claim, and the veteran's 
statements and hearing testimony.

Additionally, where the claims involve entitlement to an 
increased rating, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
require notice that an effective date will be assigned if an 
increased rating is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance is 
against the veteran's claim for an evaluation in excess of 
that now in effect for bilateral hearing loss, and that now 
in effect for bilateral otitis media from September 29, 2001.  
To that extent, any questions as to the appropriate effective 
date to be assigned is rendered moot.  With respect to the 
grant of a 10 percent disability rating for the period prior 
to September 29, 2001, any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  

II.  Analysis of Claim

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; the transcript of hearing testimony at a March 
2006 video-conference Board hearing before the undersigned at 
the RO; service medical records; VA and private clinical 
records; and the reports of VA examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on her behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  If there is disagreement with the 
initial rating assigned following a grant of service 
connection, the entire history of the disability must be 
considered and, if appropriate, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Rating For Bilateral Hearing Loss

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in 
September 1988, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 30, 20, 40, and 45 on the right; and 15, 20, 
40, and 55 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 34 dB 
for the right ear, and 33 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in her right ear and 96 percent in her left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of I for the right ear and I in the left 
ear.  This combination, when applied to Table VII, results in 
a zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in April 
2002, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 45, 
35, 35, and 60 on the right; and 50, 40, 60, and 85 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 44 dB for the right ear, 
and 59 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in her right ear and 
94 percent in her left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of I for the right ear and II in the 
left ear.  This combination, when applied to Table VII, 
results in a zero percent evaluation for hearing impairment 
under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in 
September 2005, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 40, 25, 30, and 50 on the right; and 40, 40, 
65, and 85 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 36 dB 
for the right ear, and 58 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in her right ear and 94 percent in her left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of I for the right ear and II in the 
left ear.  This combination, when applied to Table VII, 
results in a zero percent evaluation for hearing impairment 
under Diagnostic Code 6100.

The Board notes that the claims file contains an April 1994 
private audiology evaluation report that included audiometric 
findings of pure tone hearing threshold levels in graphic 
instead of numeric form.  The speech recognition scores were 
98 percent for the right ear and 100 percent for the left 
ear.  The Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 (2005) in order 
to determine the severity of the veteran's bilateral hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  
Nevertheless, however,  heuristic analysis of the April 1994 
report does not support the veteran's claim.  Given the April 
1994 speech recognition scores, a visual review of the 
graphic findings of pure tone hearing threshold levels does 
not suggest that the veteran's bilateral hearing loss could 
meet the criteria needed to warrant a compensable rating.  

Based on the foregoing, the Board finds that a compensable 
evaluation (in excess of zero percent) is not warranted for 
the entire period under consideration.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).  

The Board is aware that the veteran may argue that her 
bilateral hearing loss disability is more severely disabling 
than the current evaluation reflects.  The veteran's lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered." Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only a compensable evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial compensable evaluation for 
bilateral hearing loss in excess of zero percent.  

The Board acknowledges that in reaching it's determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b). 


B.  Rating for bilateral otitis media

The RO has rated the veteran's service-connected bilateral 
otitis media as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  Pursuant to that code, a compensable 
10 percent rating for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) is 
warranted during suppuration, or with aural polyps.  38 
C.F.R. § 4.87, Diagnostic Code 6200 (2005).  

Other symptoms such as hearing impairment, labyrinthitis, 
facial nerve paralysis or bone loss of skull are rated 
separately, if present.  38 C.F.R. § 4.87, Diagnostic Code 
6200, NOTE (2005).  In every instance where the Ratings 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2005).

Private treatment records in 1994 show that the veteran was 
seen in September 1994 for complaints that the right ear was 
draining.  On examination, there was wetness and drainage 
from the right mastoid cavity, and minimal granulation tissue 
in the mid portion of the medial wall of the mastoid cavity.  
The impression at that time was infection of the right 
mastoid cavity with otorrhea.  Subsequent treatment records 
in 1994 through December show findings including of drainage 
from the right mastoid cavity; and contain impressions of 
infection of the right mastoid cavity with otorrhea, 
objective significant debris in the right mastoid cavity, and 
chronic mastoiditis.  

Private treatment records in 1998 include findings of 
drainage; and assessments of chronic otitis media; infected 
mastoid cavity right side; mastoiditis, chronic; and meatal 
stenosis of external ear.  

VA treatment records in 1999 include a July ENT consult 
record showing a reported history of right sided otorrhea for 
several years.  At that time, the impression was that there 
was no evidence of active disease or drainage.  An ENT 
consultation sheet in August 1999 shows a history of right 
chronic or persistent otorrhea, for which revision surgery 
was considered.  The provisional diagnosis at that time was 
chronic mastoiditis. 

The August 1999 report of a VA CT scan of the temporal bones 
contains an impression of (1) left mastoidectomy and 
resection of the middle ear contents. Opacification in the 
few remaining left-sided mastoid air cells; (2) right partial 
mastoidectomy, with soft tissue density in the superior 
aspect of the surgical cavity.  Normal-appearing right middle 
ear, with ossicles present. Opacification of few remaining 
right mastoid air cells; and (3) asymmetry of the soft 
tissues in the lateral wall of nasopharynx, with a focal soft 
tissue density on the left, as above, possibly representing 
hypertrophied lymphoid tissue or a polyp.

VA treatment records show that in September 1999 the veteran 
underwent right revision tympanomastoidectomy to treat 
chronic serous otitis media.  The operative report indicated 
that there were no immediate complications of the procedure.  
The report contains findings including high facial ridge; 
relatively narrow meatus; that there were multiple mastoid 
air cells filled with granulation tissue; aberrant facial 
nerve with branch of facial nerve crossing from 
anterosuperior to the oval window, across the promontory 
anteriorly; and malleus present, incus and stapes 
superstructure absent.

When seen in December 1999, the veteran had pain related to 
the surgery.  The ear had improved to some degree, although 
the veteran did have chronic recurring infection in the ear.  
When seen in March 2000, the ear problem was much improved 
and the veteran stated that she no longer was having ear 
infections, and had minimal ear pain post operatively.

During a September 2001 VA examination, the veteran reported 
that she had chronic drainage from 1988 until her revision 
mastoidectomy surgery in 1999.  She indicated that she had 
had chronic drainage from 1988 through 2000.  On examination, 
the right mastoid tip revealed a well-healed posterior 
auricular incision.  The pinna appeared normal.  There was 
evidence of mastoidectomy with a very clean mastoid bowl.  
The pseudomembrane appeared to be intact with a view of the 
malleus, which appeared intact.  On the left, examination 
revealed narrowed canal with collapse of the posterior canal 
anteriorly which led to difficulty in visualizing the 
tympanic membrane which  appeared to be normal.  

The report of a March 2002 VA examination, shows that the 
veteran reported having a problem of bilateral chronic otitis 
media, which appeared to be inactive, although there was 
evidence of bilateral conductive hearing loss secondary to 
the disease process and surgical procedures undergone.  The 
examiner noted that at the time of the September 2001 VA 
examination, there did not appear to be active infection or 
inflammation in either ear.

VA clinical records show that during an April 2002 audiologic 
evaluation, the veteran reported a history since childhood of 
drainage and infections intermittently, which reoccurred in 
late 1990s.  Since her 1999 surgery, she had been successful 
in keeping the ear healthy and dry.

During a September 2005 VA examination, the veteran reported 
that after undergoing a revision tympanomastoidectomy in 
September 1999 in the right ear, both ears have remained dry.  
The veteran reported having about one earache in the right 
ear a year, which is relieved with warm compresses.  She has 
not required medical treatment for this symptoms since her 
1999 surgery.  The veteran reported complaints of bilateral 
intermittent tinnitus, and of mild dizziness when standing up 
too fast or closing her eyes while standing.  She reported 
having questionable disequilibrium on a regular basis.

On examination, the examiner noted a finding that the veteran 
did not have any active otalgia or otorrhea.  Behind the 
right eye, there was a well-healed postauricular incision.  
The auricle was normal.  There was a canal wall down mastoid 
cavity in the right ear, which was clean and dry.  The 
tympanic membrane appeared intact, and there was no active 
infection, polyps or fluid in the middle ear. In the left 
ear, there was a well-healed postauricular incision behind 
the auricle.  The auricle appeared normal.  There was no 
evidence of polypoid disease, infection or middle ear fluid.  
Her Weber was midline with Rinne using the 512 tuning fork in 
both ears, and a positive Rinne using the 1024 tuning fork in 
both ears.  Her facial nerve function was intact bilaterally.  

The report contains a diagnosis that the veteran had a 
longstanding history of bilateral chronic otitis media, which 
was inactive at that time.  She had sequelae of chronic 
otitis media, which is bilateral mixed hearing loss, for 
which she is using hearing aids.  At this time, the otitis 
media in both ears is not productive of either suppuration or 
aural polyps.  The veteran has secondary sequelae of 
intermittent bilateral tinnitus and dizziness resulting from 
the bilateral chronic otitis media.

During a March 2006 video-conference hearing before the 
undersigned, the veteran testified essentially that she had 
constant drainage prior to her 1999 tympanoplasty 
mastoidectomy.  She further testified that she has not had 
drainage since that surgery. 

As reflected above, the evidence shows that for the period 
from June 21, 1995 to the time of the veteran's September 
1999 right revision tympanomastoidectomy, and for a short 
time after that, the service-connected bilateral otitis media 
manifested symptoms including infection of the right mastoid 
cavity with otorrhea, drainage, and chronic mastoiditis.  
When seen in December 1999, the ear had improved to some 
degree, although the veteran did have chronic recurring 
infection in the ear, and pain related to the surgery.  When 
seen in March 2000, the ear problem was much improved and the 
veteran stated that she no longer was having ear infections, 
and had minimal ear pain post operatively.  During a 
September 29, 2001 VA examination, the veteran reported that 
she had chronic drainage from 1988 until her revision 
mastoidectomy surgery in 1999, but she also indicated that 
she had had chronic drainage through 2000.  

The Board finds that there is evidence of suppuration 
associated with the service-connected bilateral otitis media 
during the period prior to the September 1999 right revision 
tympanomastoidectomy.  Shortly after that, the condition of 
the disability improved and the veteran has reported and 
testified that she no longer has infections and drainage.  
Beginning with the September 2001 VA examination, the record 
does not show evidence of active infection or inflammation in 
either ear, or of suppuration.

Based on the foregoing, the Board finds that an evaluation of 
10 percent is warranted for the period prior to the date of 
the September 2001 VA examination, under 38 C.F.R. § 4.87, 
Diagnostic Code 6200, on the basis of evidence of persistent 
suppuration of the right ear.  A higher evaluation is not 
assignable under that code.

As there is no evidence of suppuration thereafter, and the 
veteran has not claimed there is, a compensable disability 
rating from that date is not warranted under 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.  The evidence for the period 
beginning with the September 2001 VA examination does not 
show that the veteran's service-connected bilateral otitis 
media results in chronic suppuration or aural polyps.  None 
of the pertinent evidence during this period shows that there 
is active infection or disease, or that the otitis media 
results in chronic suppuration or aural polyps.  As such, the 
criteria for an initial compensable evaluation for bilateral 
otitis media have not been met for the period since the 
September 2001 VA examination.

In making this determination, the Board has considered 
whether the evidence warrants an evaluation in excess of 10 
percent prior to September 29, 2001 (date of VA examination), 
or a compensable evaluation thereafter, pursuant to other 
pertinent Diagnostic Codes.  As noted in the introduction, 
the veteran has raised a claim of entitlement to service 
connection for bone loss, involving the incus and stapes; and 
medical evidence raises an inferred claim of entitlement to 
service connection for bilateral tinnitus and dizziness 
secondary to bilateral chronic otitis media.  

VA has a duty to adjudicate these claims reasonably raised by 
the record.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995), 
and the issues have been referred to the RO for appropriate 
action.  However, at this time, service connection is not in 
effect for bone loss, tinnitus or dizziness.  Therefore, a 
higher evaluation under pertinent diagnostic criteria based 
on evidence of these conditions is not warranted.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6204, 6205, 6260.  Further, there is 
no evidence of chronic otitis externa or perforation of the 
tympanic membrane.  Thus a higher evaluation is not warranted 
under 38 C.F.R. § 4.87, Diagnostic Codes 6209 and/or 6210.

Accordingly, the Board concludes that a disability rating of 
10 percent but no more is warranted for the period prior to 
September 21, 2001; and the preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for that period, or for a compensable evaluation 
thereafter.

C.  Extraschedular Consideration

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that the evidence has not 
demonstrated either  frequent hospitalization or marked 
interference with employment due to the veteran's service-
connected bilateral hearing loss and/or bilateral otitis 
media.  Nor is there any other evidence that the condition 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that during VA examination in 
September 2005, the examiner opined that since the veteran 
does have good word recognition scores and successfully uses 
hearing aids, that the hearing loss with amplification would 
not impede her ability to perform most tasks.  In summary, 
the evidence does not require that an extraschedular 
evaluation be assigned.
 



ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

From June 21, 1995 to September 28, 2001 a 10 percent 
disability rating and no more, is granted for bilateral 
otitis media, subject to the laws and regulations governing 
the award of monetary benefits.
 
From September 29, 2001, a compensable disability rating for 
bilateral otitis media is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


